   Case 3:19-md-02885-MCR-GRJ Document 1477 Filed 10/20/20 Page 1 of 5




                      UNITED STATES DISTRICT COURT
                      NORTHERN DISTRICT OF FLORIDA
                           PENSACOLA DIVISION

IN RE: 3M COMBAT ARMS                             Case No. 3:19-md-02885
EARPLUG PRODUCTS
LIABILITY LITIGATION                              Judge M. Casey Rodgers
                                                  Magistrate Judge Gary R. Jones
This Document Relates to All Cases


                          PRETRIAL ORDER NO. 56
               Medical Examinations of Plaintiffs in Group A Cases

         Pursuant to an agreement between Plaintiffs and Defendants 3M Company,

Aearo Technologies LLC, Aearo Holdings, LLC, Aearo Intermediate, LLC, and

Aearo, LLC, and any of their related or affiliated entities or individuals named as

defendants herein (collectively, “Defendants”), which was negotiated and discussed

extensively between the parties for more than one month with the assistance of Judge

Herndon, the Court enters this order setting certain requirements for medical

examinations conducted of Group A Plaintiffs at the request of Defendants.

          I.   Time and Place of Examinations of Group A Plaintiffs

 Group A Plaintiff      Location                      Date and Time
 Baker                  Los Angeles, CA               10/20/2020 (8 a.m. P.T.)
 Hacker                 Los Angeles, CA               10/21/2020 (12:00 p.m. P.T.)
 Estes                  Los Angeles, CA               10/23/2020 (9 a.m. P.T.)
 Keefer                 Pensacola, FL                 10/26/2020 (9:30 a.m. C.T.)
 McCombs                Parties to Confer             Parties to Confer




                                        Page 1 of 4
    Case 3:19-md-02885-MCR-GRJ Document 1477 Filed 10/20/20 Page 2 of 5




      The total examination time for each Group A Plaintiff must proceed

efficiently and not exceed four hours. Objective test results from the tests conducted

during the examination must be produced to Plaintiffs’ counsel no later than seven

days following the examination.

       II.   Scope of Examinations of Group A Plaintiffs

      The examinations of Group A Plaintiffs will consist of all or a subset of the

tests on Exhibit A hereto. Twenty-four hours before each Group A Plaintiff

examination, Defendants must provide a written list to Plaintiffs’ counsel by e-mail

of the tests on Exhibit A hereto that Defendants intend to conduct in the examination

for such Plaintiff. That list cannot be expanded during the examination.

      III.   Manner/Conditions for Examinations of Group A Plaintiffs

                a. Rebuttal Testing: The Group A Plaintiffs may arrange to have

                   themselves be subjected as rebuttal to the same tests that are

                   conducted during any examination at the request of Defendants;

                   except, however, to the extent that (i) such tests were already

                   performed before Defendants’ requested examination; or (ii) the

                   Group A Plaintiffs were aware of the tests that may be performed

                   at any examination at the request of Defendants such that the

                   tests could reasonably have been conducted before the October

                   9, 2020 deadline for Plaintiffs’ expert reports. To the extent any



                                     Page 2 of 4
Case 3:19-md-02885-MCR-GRJ Document 1477 Filed 10/20/20 Page 3 of 5




             rebuttal testing is conducted, the Group A Plaintiffs must provide

             the same discovery and disclosures that are required for

             examinations conducted at Defendants’ request.

          b. Paralegal Attendance: The Group A Plaintiffs are entitled to

             have present during any examination conducted at Defendants’

             request a non-lawyer representative of Plaintiffs’ counsel (such

             as a paralegal or a law firm staff person). Other than as described

             in paragraph III(c) below, such person must not interfere in any

             way during the examination.

          c. Histories/Forms: No medical histories may be taken during the

             course of any examination conducted at the request of

             Defendants. Nor may any Group A Plaintiff be required to fill

             out forms relating to a medical or other history during any such

             examination. Defendants will not use a medical examination as

             a means of obtaining narrative discovery relating to a Group A

             Plaintiffs’ medical history or prior noise exposures. Nothing in

             this paragraph may limit any questions asked of a Group A

             Plaintiff to the extent such questions are attendant to and a

             routine part of a test being performed in the course of the

             examination or are medically necessary to administer such test.



                               Page 3 of 4
Case 3:19-md-02885-MCR-GRJ Document 1477 Filed 10/20/20 Page 4 of 5




             To the extent the non-lawyer representative referenced in

             paragraph III(b) above believes the requirements of this

             paragraph are not being followed, he or she must advise by text

             message or e-mail to counsel for record for both Plaintiffs and

             Defendants of that fact and the parties will confer telephonically

             as soon as possible to resolve the issue.

  SO ORDERED, this 20th day of October, 2020.


                          M. Casey Rodgers
                          M. CASEY RODGERS
                          UNITED STATES DISTRICT JUDGE




                               Page 4 of 4
      Case 3:19-md-02885-MCR-GRJ Document 1477 Filed 10/20/20 Page 5 of 5



                                  EXHIBIT A

1.      Auditory Brain Stem Response Testing
2.      Acoustic Reflex Decay
3.      Acoustic Reflex Threshold
4.      Bone Conduction Threshold
5.      Otoacoustic Emissions
6.      Pure Tone Air Threshold
7.      Speech in Noise Threshold
8.      Speech Reception Threshold
9.      Tinnitus Masking Threshold
10.     Tinnitus Matching Test
11.     Tone in Noise Threshold
12.     Tympanometry
13.     Video Otoscopy
14.     Wide-band Immittance
15.     Word Recognition Testing
